Citation Nr: 9924567	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to September 
1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded by the Board in March 
1998, and earlier in October 1996, for the purpose of further 
development as to the issue of entitlement to service 
connection for a low back disorder based on the veteran's 
active service prior to an October 1979 accident in which he 
sustained a back injury.  More specifically, at the time the 
Board determined that the injuries sustained during the 
October 1979 accident were the result of the veteran's own 
willful misconduct, and were not incurred in the line of 
duty, it also observed that service medical records 
documented treatment for complaints of a low back condition 
prior to the date of the accident, and that all potential 
bases of entitlement relative to the back condition had not 
been adjudicated.

Following the initial remand of October 1996, the Board noted 
that November 1996 correspondence to the veteran from the 
regional office (RO) had been returned as undeliverable, and 
that there was no forwarding order on file.  Thereafter, the 
record reflects that the veteran was notified of a Department 
of Veterans Affairs (VA) examination scheduled for December 
1996 by way of the most recent address of record, and this 
notice was also returned as nondeliverable.    

VA Form 119, Report of Contact, dated on May 6, 1997, 
disclosed that the RO contacted the service representative at 
their office at the RO, and the local office to obtain a 
current address for the appellant.  It was noted that records 
maintained in each of these offices showed the same address 
as noted in VA records.  The report further disclosed that 
efforts were made to contact the appellant by telephone, 
using the telephone number of record, to no avail.  The RO 
was also unable to locate the appellant through directory 
assistance.

In July 1997, the RO denied the claim for service connection 
for a back condition.  It was noted that all attempts to 
locate the appellant were unsuccessful, and that the evidence 
of record had not been developed since the Board's remand.  
Based upon its review of the evidence on file, it was the 
RO's determination that the in-service complaints regarding 
back symptoms were acute and transitory, and that there was 
no evidentiary basis to support a finding that those in 
service symptoms developed into chronic disability.  A 
supplemental statement of the case was thereafter issued in 
July 1997.  The record shows that the appellant's copy of 
this rating decision was returned as undeliverable in August 
1997.  The same notation appeared on the attached postal 
receipt, indicating there was no forward order on file for 
the appellant.  However, a handwritten notation on the 
envelope, notes that the "order expired RR-5."

During the pendency of this matter, information relative to 
the appellant's claim was reviewed during administrative 
processing.  Administrative personnel have advised that the 
appellant's address was, apparently, updated in VA computer 
files on May 8, 1996.

In light of the current status of the record as of March 
1998, the Board noted that the posture of the case 
essentially remained the same with regard to the appropriate 
disposition of the issue now under consideration.  In that 
context, the Board noted that it was unable to discern 
whether there was a nexus between the claimed back disability 
and the in-service complaints relative to the back.  

The appellant was expressly advised that a failure to 
cooperate to permit the development of additional evidence 
might have an adverse impact on his claim.  The Board then 
directed that the RO again correspond with the veteran to 
obtain any additional pertinent treatment records relating to 
any back disorder, and to afford the veteran with a VA 
medical examination to ascertain the relationship, if any, 
between any current back disorder unrelated to the October 
1979 accident and service.

Since the Board's most recent remand of March 1998, the Board 
notes that the RO sent a letter to the veteran at his most 
recent address of record in April 1998 regarding the need for 
names and addresses of all providers who had treated the 
veteran for his low back condition, and also notifying him of 
the intention to schedule him for another examination.  The 
record does not reflect that this letter was returned.  An 
earlier letter to the veteran regarding the return of his 
file to the Board prior to the March 1998 remand was returned 
with a notice that the forwarding order had expired, and no 
forwarding address was given.  The record also reflects that 
a letter advising the veteran of his new VA examination was 
also returned.  For reasons stated more fully below, the 
Board finds that additional remand of this matter for further 
development is not warranted and that the case is now ready 
for appellate disposition.


FINDINGS OF FACT

1.  An October 1996 Board decision determined that the 
injuries sustained in an October 6, 1979 automobile accident 
were the result of the appellant's own willful misconduct and 
were not incurred in the line of duty.

2.  Current low back disability other than that associated 
with the accident of October 1979 is not shown; there is no 
competent medical evidence of a nexus between any current low 
back disorder unassociated with the accident of October 1979 
and service. 


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As was noted above, at the time of the Board's previous 
remands, the Board determined that since there was a current 
back disability and evidence of in-service back treatment 
that preceded the October 1979 accident, the remaining issue 
of entitlement to service connection for any back disability 
unassociated with the October 1979 accident was considered to 
be capable of substantiation.  Therefore, the Board requested 
that the RO make an effort to obtain further development by 
way of correspondence with the veteran and additional VA 
medical examination.  In this regard, the record reflects 
that the RO made repeated efforts to contact the veteran at 
his most recent address of record that was also the most 
recent address in the possession of the veteran's service 
representative, and the Board thereafter received notices 
that the letters were undeliverable and that there was no 
forwarding address.  Following the remand of March 1998, 
although the record does not reflect that an April 1998 
letter was returned as undeliverable, it does not reflect any 
response from the veteran.  While there is an indication that 
an effort to notify the veteran of a scheduled medical 
examination was sent to a "PO Box in AMIE," which would 
imply that an effort was made to contact the veteran in a way 
other than through his last address of record, the Board does 
not find that this in anyway warrants further remand, as 
other contemporaneous correspondence was either returned or 
ignored.  Consequently, the Board finds that the Board and 
the RO have been more than reasonable in this matter, and 
that further remand for additional efforts to contact the 
veteran would be pointless and unwarranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Service medical records reveal that the appellant was treated 
for complaints of low back pain following a motorcycle 
accident in August 1977.  More specifically, the veteran 
sustained abrasions to the back from the shoulders to the 
hips, especially on the left side.  The diagnosis included 
abrasions of the back.  

On September 17, 1979, the veteran complained of lower back 
pain that reportedly began while playing volleyball.  The 
veteran indicated that he had had the same problem before and 
that it was diagnosed as lumbosacral strain.  There was no 
numbness or loss of feeling, and the impression was recurrent 
lumbosacral strain.  The following day, the veteran was again 
seen for low back pain which was noted to have had its acute 
onset the previous day.  The pain was located in the lower 
back and was nonradiating.  The assessment was low back pain 
secondary to muscle strain.  Additional consultation that 
same day revealed complaints of low back pain for the 
previous two days with no specific trauma or injury.  It was 
noted that the veteran had been playing a lot of volleyball 
and driving continuously.  Examination revealed a little 
palpable tenderness on the right lumbosacral area more than 
the left, and the assessment was possible light lumbosacral 
muscle strain.  

Service medical records further reveal that on September 21, 
1979, the veteran was again treated for his low back problem.  
At this time, the veteran was noted to have made some 
progress, but that two days earlier, he had experienced a 
problem after driving a thousand miles.  The assessment was 
muscle strain of the low back.  On September 28, 1979, the 
veteran reported that his low back was feeling good and he 
requested to discontinue treatment.  At this time, the 
veteran was discharged from physical therapy treatment.

There is no indication in service medical records that the 
veteran was seen for low back pain complaints from September 
28, 1979 until after his automobile accident on October 6, 
1979.

VA outpatient records from February 1993 reflect that the 
veteran reported that his back pain was worse and that he was 
involved in an old motor vehicle accident.  The assessment 
included back pain-old motor vehicle accident with possible 
fracture.  

VA general medical examination in March 1993 revealed that 
the veteran reported back pain localized to the lower 
thoracic spine.  He noted that he had undergone periods of 
physical therapy and different pain remedies with minimal 
relief.   His pain had been slowly progressive over the 
years.  Additionally, he noted that when his lower thoracic 
back pain was aggravated, he would also sometimes develop low 
back pain.  The lower back pain was dull whereas the lower 
thoracic pain was sharp.  Physical examination revealed 
tenderness and muscle spasms of the thoracic spine.  
Flexibility of the spine was found to be abnormal with 
torsion and lateral flexion limited.  Lateral flexion was to 
25 degrees and movement in all directions elicited some back 
discomfort.  VA X-rays of the thoracic spine were interpreted 
to reveal negative findings.  The overall impression included 
chronic low back pain which reportedly had been present ever 
since the motor vehicle accident in 1979.

At the time of the veteran's personal hearing in July 1994, 
the veteran testified that as a result of the injuries 
sustained in an automobile accident in Germany on October 6, 
1979, he filed a claim with the VA because of the chronic 
condition of his back (transcript (T.) at p. 2).  With 
respect to other back injuries in service, the veteran 
indicated that he had been treated for acute lumbar strains 
which he described as lower back, muscle problems (T. at p. 
11).  The veteran noted that sometimes, his spinal injury 
would get so bad that the acute lumbar strain returned (T. at 
p. 11).  He went on to note that if he injured his spine, two 
or three days later, he would also get pain in the lower back 
which was more of a muscle spasm (T. at p. 11).  The veteran 
further indicated that while he was not a doctor and did not 
know the relationship between his spine injury and the muscle 
strain, but did not know that he was treated for back 
injuries while he was active duty which were diagnosed as 
acute lumbar strains of the lower back (T. at p. 11).  The 
acute strains were intermittent in nature unlike the spinal 
injury which he described as continuous (T. at p. 11).  

An October 1996 Board decision found that the injuries 
sustained by the appellant on October 6, 1979 were the result 
of the appellant's own willful misconduct and were not 
incurred in the line of duty.

II.  Analysis

The Board has reviewed the evidence with respect to the claim 
and finds that it is not well grounded in several respects.  
First, although the record certainly reflects a diagnosis of 
a low back disorder, there is no current diagnosis of a low 
back disability which is unassociated with residuals of back 
injury related to the automobile accident in October 1979.  
Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 
supra; Brammer v. Derwinski, supra.  The Board further finds 
that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present as to the claim for service connection 
for low back disability unassociated with the residuals of 
back injury related to the accident of October 6, 1979.

The Board further notes that even if it were to concede that 
there was some measure of existing low back disability that 
was not related to the accident of October 6, 1979, and that 
the veteran's own ability to testify to incurrence of 
symptoms in service is sufficient to satisfy element two of 
Caluza v. Brown, supra, this claim would be additionally not 
well grounded due to the lack of competent medical evidence 
of a nexus between any such current disability and injury or 
disease in service.  In this regard, the only evidence 
advanced to support the existence of low back disability that 
is unrelated to the October 6, 1979 accident, but otherwise 
related to service, consists of the statements and testimony 
of the veteran years after service.  Caluza v. Brown, supra.  
However, it has been held that as a lay person, the appellant 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, supra.  Thus, he lacks 
the competence to provide evidence linking any current back 
disability with events in service apart from the October 6, 
1979, accident.  This same analysis would effectively 
preclude the Board from finding that he can well ground the 
claim by virtue of the provisions of 38 C.F.R. § 3.303(b).  
Once again, where there is a back injury in service not in 
the line of duty, it would require evidence from a party with 
medical competence to establish that a current back 
disability represents a chronic disability originating in 
service from an injury or disease other than the injury on 
October 6, 1979, or that the claimant has experienced a 
continuity of symptoms as a result of an injury or disease in 
service apart from the injury that was not in the line of 
duty.  Finally, there is no indication now in the record that 
there is specific additional existing evidence, not already 
of record, that would make the claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

The claim for service connection for a low back disorder is 
denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

